DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.
Response to Amendment
The amendment filed 10/21/2021 has been entered. Independent claims 21, 33, and 37 have been amended.
Claim Objections
Claims 33 and 37 are objected to because of the following informalities:  the recitation "wherein each of the BBU module comprises" seems grammatically erroneous, and could instead be rephrased along the lines of "wherein each BBU module comprises" or "wherein each of the BBU modules comprise".  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 21, 23, 27, 32-33, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehara et al. (US 2014/0017531 A1, as cited in the previous Office action) in view of Schlak et al. (US 2019/0280354 A1).
Regarding claim 21, Uehara teaches a battery backup unit (BBU) module of an electronic rack of a data center (battery pack 100 used for back-up power source within rack of computer server, Uehara [0073] and Fig. 13), the BBU module comprising:
a cell pack (case 12 of battery pack 100, Uehara [0034] and Fig. 3) having a plurality of groups of battery cells (unit cells 11 arranged into tiers within case 12 at lead plates 20, Uehara [0038] and Figs. 3-7; see annotation below of Fig. 7), 
wherein each group includes a plurality of rows and each row includes a plurality of battery cells (groups/rows/cells shown in Uehara Fig. 7 annotation below), 

    PNG
    media_image1.png
    569
    645
    media_image1.png
    Greyscale

wherein a longitudinal direction of each of the plurality of battery cells is parallel with a top surface of the BBU module (Uehara Figs. 3-6 with longitudinal direction left-right through 

    PNG
    media_image2.png
    666
    627
    media_image2.png
    Greyscale

wherein the plurality of battery cells in each of the plurality of groups of battery cells are connected in parallel and the plurality of groups of battery cells are connected in series (unit cells 11 connected in parallel and arranged into tiers which are connected in series, Uehara [0038] – see also Fig. 7 annotated above to show tiered groups), 
wherein the longitudinal direction of each of the plurality of battery cells is parallel with a top surface of each of the plurality of groups (parallel unit cells 11 make up groups as shown in annotated Fig. 7 above, with longitudinal direction being into the plane of the page, thus parallel to the top of each tiered group; the groups’ tops are also parallel to the top of the pack in agreement with Uehara Figs. 5-6), and
wherein the BBU module is inserted to one rack unit (1 RU) of the electronic rack as one of a plurality of BBU modules (multiple modules 100 inserted as units into rack 200, Uehara Fig. 13 and [0059]) to provide backup power to one or more servers inserted in one or more RUs (rack 200 of computer server, Uehara [0073]).

Uehara fails to teach that the plurality of rows do not overlap in a direction perpendicular to the longitudinal direction and the first direction (i.e., the third 3D axis not shown in annotated Uehara Fig. 6 above, or also the up-down direction in Uehara Fig. 7 or Fig. 9 for example).
Schlak, which is analogous in the art of containing battery cells within battery backup systems (Schlak [0001-0002]), teaches in Figs. 8-10 that there is spatial distance kept between cylindrical battery cells in both direction on the plane of a battery cell board assembly (Schlak [0035-0037]). Schlak teaches in [0026] and Fig. 1 the use of cooling fans to move cooling air around the battery cells. Schlak teaches that the spacing apart of battery cell tube casings from one another – such that there is no overlap in a direction perpendicular to the longitudinal direction of the cells and perpendicular to the direction in which rows of cells extend in the array (see Schlak Figs. 2 and 8-10) – creates voids between exterior walls of each battery cell tube to beneficially allow for increased heat dissipation (Schlak [0037]). See annotation below of Schlak Fig. 10.

    PNG
    media_image3.png
    542
    961
    media_image3.png
    Greyscale

It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the spacing of the rows within the Uehara battery module to have more void space therebetween, such that there was no overlap in the up-down direction in Uehara Fig. 7 similar to Schlak Figs. 8-10, as taught by Schlack with the motivation of achieving increased air flow and heat dissipation.
Thus, the instant claim 21 limitations are rendered obvious.

Regarding claim 27, modified Uehara teaches the limitations of claim 21 above and teaches the plurality of battery cells in the cell pack includes an upper pair of battery cells arranged staggered from a lower pair of battery cells, and wherein a vertical angle between the upper pair of battery cells and the lower pair of battery cells is approximately between 30 degrees and 45 degrees (see annotation below of Uehara Fig. 9 showing battery cells 11 within cell pack case 12 including at least two upper cells and two lower cells staggered at approximately 45 degrees, vertical offset noted in Uehara [0040] – see also Uehara Fig. 7). 

    PNG
    media_image4.png
    553
    663
    media_image4.png
    Greyscale

	(Additionally, Schlak Fig. 10 teaches an approximate 30-degree stagger between rows of cells and teaches in [0037] such an orientation being beneficial to create void space to increase heat dissipation. Thus, a person having ordinary skill in the art would have been further motivated by Schlak to ensure such spacing in the Uehara invention to achieve heat dissipation since air-cooling is a shared goal of both inventions per Uehara [0036-0037] and Schlack [0026, 0037, 0039].)

Regarding claim 32, modified Uehara teaches the limitations of claim 21 above and teaches the cell pack includes a housing with apertures for air cooling (first/second external cases 12A/B include first and second ventilation ports 14/15, along with open frame 19; Uehara [0011-0013] and Fig. 9), and wherein the plurality of battery cells is spaced apart for the air cooling (gap GP between cells 11 for cooling gas, Uehara [0036-0037, 0040] and Fig. 9).

Regarding claim 33, Uehara teaches a battery backup unit (BBU) shelf of an electronic rack (shelves of rack 200, Uehara Fig. 13) of a data center, the BBU shelf comprising:
a plurality of BBU modules (battery packs 100, Uehara Fig. 13), wherein each of the BBU module comprises:
a cell pack (case 12 of battery pack 100, Uehara [0034] and Fig. 3) having a plurality of groups of battery cells (unit cells 11 arranged into tiers within case 12 at lead plates 20, Uehara [0038] and Figs. 3-7; see annotation below of Fig. 7), 
wherein each group includes a plurality of rows and each row includes a plurality of battery cells (groups/rows/cells shown in Uehara Fig. 7 annotation below), 

    PNG
    media_image1.png
    569
    645
    media_image1.png
    Greyscale

wherein a longitudinal direction of each of the plurality of battery cells is parallel with a top surface of the BBU module (Uehara Figs. 3-6 with longitudinal direction left-right through batteries 11, along dashed arrows in Fig. 6, being parallel with the top of case 12 – see annotation below of Uehara Fig. 6), the plurality of rows extending in a first direction (right-to-left in Uehara Fig. 7 as annotated above / into page of Uehara Fig. 6 as annotated below),

    PNG
    media_image2.png
    666
    627
    media_image2.png
    Greyscale

wherein the plurality of battery cells in each of the plurality of groups of battery cells are connected in parallel and the plurality of groups of battery cells are connected in series (unit cells 11 connected in parallel and arranged into tiers which are connected in series, Uehara [0038] – see also Fig. 7 annotated above to show tiered groups), 
wherein the longitudinal direction of each of the plurality of battery cells is parallel with a top surface of each of the plurality of groups (parallel unit cells 11 make up groups as shown in annotated Fig. 7 above, with longitudinal direction being into the plane of the page, thus parallel to the top of each tiered group; the groups’ tops are also parallel to the top of the pack in agreement with Uehara Figs. 5-6), and
wherein the BBU module is inserted to one rack unit (1 RU) of the electronic rack as one of a plurality of BBU modules (multiple modules 100 inserted as units into rack 200, Uehara Fig. 13 and [0059]) to provide backup power to one or more servers inserted in one or more RUs (rack 200 of computer server, Uehara [0073]).

(i.e., the third 3D axis not shown in annotated Uehara Fig. 6 above, or also the up-down direction in Uehara Fig. 7 or Fig. 9 for example).
Schlak, which is analogous in the art of containing battery cells within battery backup systems (Schlak [0001-0002]), teaches in Figs. 8-10 that there is spatial distance kept between cylindrical battery cells in both direction on the plane of a battery cell board assembly (Schlak [0035-0037]). Schlak teaches in [0026] and Fig. 1 the use of cooling fans to move cooling air around the battery cells. Schlak teaches that the spacing apart of battery cell tube casings from one another – such that there is no overlap in a direction perpendicular to the longitudinal direction of the cells and perpendicular to the direction in which rows of cells extend in the array (see Schlak Figs. 2 and 8-10) – creates voids between exterior walls of each battery cell tube to beneficially allow for increased heat dissipation (Schlak [0037]). See annotation below of Schlak Fig. 10.

    PNG
    media_image3.png
    542
    961
    media_image3.png
    Greyscale

It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the spacing of the rows within the Uehara battery module to have more void space therebetween, such that there was no overlap in the up-down direction in Uehara Fig. 7 similar to Schlak Figs. 8-10, as taught by Schlack with the motivation of achieving increased air flow and heat dissipation.
Thus, the instant claim 33 limitations are rendered obvious.

Regarding claim 23 and claim 35, modified Uehara teaches the limitations of claims 21 and 33 above and teaches the plurality of battery cells is arranged with each battery cell having a longitudinal axis horizontal and parallel to a front of the electronic rack (Uehara Fig. 6 shows longitudinal dashed arrow along battery cells’ 11 longitudinal direction, which is parallel to the front of case 12 as viewed in Fig. 3, which is a front view per Uehara [0019]).

Claims 24-25, 28, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehara and Schlak as applied to claims 21 and 33 above.
Regarding claim 24 and claim 36, modified Uehara teaches the limitations of claims 21 and 33 above but fails to explicitly teach the plurality of groups of battery cells includes 14 groups.
Uehara does teach in [0038, 0042] and Fig. 3 that groups made up of 24 sets of unit cells are connected in series and in 13 tiers but can be changed in accordance with voltages and output capacity to be required. 
Since 13 groups as shown in Uehara Fig. 3 (each attached to lead plates 20) is close to 14 groups, a person having ordinary skill in the art would have found it obvious to increase the number of groups from 13 to 14 as needed to achieve desired capacity and voltage as also taught by Uehara. Additionally, a prima facie case of obviousness exists where the claimed amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I).
Thus, claims 24 and 36 are rendered obvious.

Regarding claim 25, modified Uehara teaches the limitations of claim 21 above and teaches each group includes 6 battery cells arranged in a top row and a bottom row (Uehara Fig. 7 – as annotated above – shows each group including six cells within a top and a bottom row).

Per MPEP § 2111.03 IV, “having” is interpreted in light of the Specification. Instant Specification [0020] discloses the groups being only three cells deep; thus, such is interpreted as exclusive language. Therefore, Uehara fails to teach the top row and a bottom row each having only 3 battery cells, though these rows (as shown in Uehara Fig. 7 annotation above) do include three cells each.
Uehara [0038, 0042] does teach that the number of unit cells 11 can be changes to correspond to the voltages and output capacity as needed. Thus, a person having ordinary skill in the art would be motivated to optimize the number of unit cells within each row of each group as needed to meet the desired design requirements of capacity and voltage since the number of unit cells is a known result-effective variable as taught by Uehara. See MPEP 2144.05 II.
Therefore, all limitations of claim 25 are rendered obvious.

Regarding claim 28, modified Uehara teaches the limitations of claim 25 above and teaches the six battery cells in a group include three upper battery cells arranged staggered from three lower battery cells (group including six cells has upper and lower rows which are staggered from one another, see annotation of Uehara Fig. 7 above; and see also Uehara Fig. 9 showing a staggered arrangement for air flow).

Claims 22, 30, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehara and Schlak as applied to claims 21 and 33 above, and further in view of Cho (US 2013/0253715 A1, as cited within the previous Office actions).
Regarding claim 22 and claim 34, modified Uehara teaches the limitations of claims 21 and 33 above and teaches the cell pack is dimensioned to fit in a height of the one rack unit (1 RU) of the 
Note that the language of claims 22 and 34 is interpreted as being inclusive per MPEP § 2111.03 IV in that “dimensioned to fit in … one third of a shelf width” is understood as meaning at least one cell pack can fit within one-third of the width of the rack shelf.
Additionally, Cho, which is analogous in the art of battery racks, teaches battery cell packs dimensioned to fit within one height and one-third width of a rack shelf (Cho Fig. 3). Cho [0049] also teaches that modifying the number of packs that fit into one shelf is a desired design choice. 
This agrees with the teaching of Uehara [0038, 0042] in that the number of battery cells (and thus extrapolated to the number of cell packs) can be changed according to the desired output capacity and voltage. Furthermore, the change in form or shape, without any new or unexpected results (i.e., varying the dimensions of the cell pack to fit more or less within the shelf rack to expectedly result in more or less capacity and voltage as desired), is an obvious engineering design and the size of an article is not a matter of invention (see MPEP § 2144.04 IV).
Therefore, a person having ordinary skill in the art would have found it obvious to modify the cell pack dimensions of Uehara as needed to achieve desired capacity and voltage requirements of the engineering design such that the battery cell pack fit within one height and one-third width of the rack shelf, a design which is taught by Cho to exist within the art.
Thus, claims 22 and 34 are rendered obvious.

Regarding claim 30, modified Uehara teaches the limitations of claim 21 above but fails to explicitly teach the BBU module is dimensioned so that nine instances of the BBU module fit, three by three, in three rack units (3 RU) of the electronic rack.
Cho, which is analogous in the art of battery racks, teaches battery modules dimensioned to fit as units within a rack in a three-by-three arrangement (Cho Fig. 3). Cho [0049] also teaches that modifying the number of unitary modules that fit into one shelf, and thus into the overall rack, is a desired design choice. 
This agrees with the teaching of Uehara [0038, 0042] in that the number of battery cells (and thus extrapolated to the number of BBU modules within the rack) can be changed according to the desired output capacity and voltage. Furthermore, the change in form or shape, without any new or unexpected results (i.e., varying the dimensions of the BBU modules to fit more or less units into the rack to expectedly result in more or less capacity and voltage supply as desired), is an obvious engineering design and the size of an article is not a matter of invention (see MPEP § 2144.04 IV).
Therefore, a person having ordinary skill in the art would have found it obvious to modify the BBU module dimensions of Uehara as needed to achieve desired capacity and voltage requirements of the engineering design such that the battery cell pack fit within one height and one-third width of the rack shelf, a design which is taught by Cho to exist within the art.
Therefore, claim 30 is rendered obvious.

Claims 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehara and Schlak as applied to claims 21 and 25 above, and further in view of Takahashi et al. (US 2006/0056142 A1, as cited within the previous Office action).
Regarding claim 26, modified Uehara teaches the limitations of claim 21 above and teaches the cell pack comprises two battery cells in height (26 battery cells in height from top-to-bottom per Uehara 
Uehara [0038, 0042] teach that the number of unit cells and the series versus parallel connection of such within groups within the cell pack can be varied to achieve desired capacity and voltage. 
Additionally, Takahashi, which is analogous in the art of backup battery modules within racks (Takahashi Fig. 1), teaches that any number of cylindrical battery cells within secondary battery packs can be connected in series or parallel as required by the desired design (Takahashi [0044] and Fig. 6).
From these teachings, a person having ordinary skill in the art would have found it obvious to modify the design of the Uehara cell pack to be two unit cells wide, instead of one unit cell wide, as shown to be possible in the art in Takahashi Fig. 6, such that the battery unit cells were connected in both series and parallel as well as to modify the quantity of cells to be 84 total as needed to achieve the desired design requirements of capacity and voltage as taught by Uehara and Takahashi. 
Since Uehara teaches that the number of cells is a result-effective variable, a person having ordinary skill in the art would have found it obvious to optimize the number of cells within each cell pack to achieve desired output characteristics (see MPEP 2144.05 II). Additionally, the change in form or shape (i.e., modifying the cell pack to be two cells in width and have a total of 84 cells), without any new or unexpected results (i.e., yielding expected results of meeting targeted capacity and voltage), is an obvious engineering design (MPEP § 2144.04 IV).
Thus, claim 26 is rendered obvious.

Regarding claim 29, modified Uehara teaches the limitations of claim 25 above but fails to teach the six battery cells in a group include three upper battery cells and three lower battery cells, in a rectangular arrangement.
Uehara does teach in [0010, 0036-0037] that the overall cell pack case is rectangular and that sections/groups of cells are disposed within such that gaps are provided therebetween to facilitate cooling air flow directly to each unit cell.
Takahashi, which is analogous in the art of backup battery modules within racks (Takahashi Fig. 1), teaches in [0045-0046] and Fig. 6 that ventilation can also be achieved by arranging three upper and three lower cells in a rectangular formation. 
Simple substitution of one known element for another is likely to be obvious when predictable results are obtained (MPEP 2143 I B). Thus, a person having ordinary skill in the art would have found it obvious to change the arrangement of the rows of cells within Uehara from staggered to rectangular while maintaining gaps between the cells and still expect proper ventilated cooling as taught by Takahashi.
Thus, claim 29 is rendered obvious.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehara and Schlak as applied to claim 21 above, and further in view of Kam (US 8,994,339 B1, as cited within the previous Office action).
Regarding claim 31, modified Uehara teaches the limitations of claim 21 above and teaches that the BBU module includes a battery management system module (circuit board 22 detects and manages the voltages of battery cells 11 and is connected to controllers, Uehara [0067-0069]) but fails to explicitly teach that the BBU module includes one or more fans.

Kam, which is analogous in the art of battery backup systems (Kam Abstract), teaches a battery module which includes a fan (fan 318 is integral to battery tray 300 per Kam Fig. 3) to achieve the same functionality of the Uehara fan in that it forces cooling air across the batteries (Kam Fig. 3 and C5L40-47). Kam also teaches that multiple fans 318 can be used within module/tray 300 to better regulate temperature (Kam C7L35-45)
Simple substitution of one known element for another is likely to be obvious when predictable results are obtained (MPEP 2143 I B). Thus, a person having ordinary skill in the art would have found it obvious to substitute the fan location of Kam for that of Uehara and expect sufficient cooling of the battery cells within the BBU module.
Thus, claim 31 is rendered obvious.

Claims 37 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehara et al. (US 2014/0017531 A1) in view of Schlak et al. (US 2019/0280354 A1) and Kam (US 8,994,339 B1, as cited within the previous Office action)
Regarding claim 37, Uehara teaches an electronic rack of a data center (rack 200, Uehara Fig. 13 and [0073]), comprising:

a power supply unit configured to provide power to the servers (power supply rack, Uehara [0034]); and
a plurality of BBU modules (battery packs 100, Uehara Fig. 13), wherein each of the BBU module comprises:
a cell pack (case 12 of battery pack 100, Uehara [0034] and Fig. 3) having a plurality of groups of battery cells (unit cells 11 arranged into tiers within case 12 at lead plates 20, Uehara [0038] and Figs. 3-7; see annotation below of Fig. 7), 
wherein each group includes a plurality of rows and each row includes a plurality of battery cells (groups/rows/cells shown in Uehara Fig. 7 annotation below), 

    PNG
    media_image1.png
    569
    645
    media_image1.png
    Greyscale

wherein a longitudinal direction of each of the plurality of battery cells is parallel with a top surface of the BBU module (Uehara Figs. 3-6 with longitudinal direction left-right through 

    PNG
    media_image2.png
    666
    627
    media_image2.png
    Greyscale

wherein the plurality of battery cells in each of the plurality of groups of battery cells are connected in parallel and the plurality of groups of battery cells are connected in series (unit cells 11 connected in parallel and arranged into tiers which are connected in series, Uehara [0038] – see also Fig. 7 annotated above to show tiered groups), 
wherein the longitudinal direction of each of the plurality of battery cells is parallel with a top surface of each of the plurality of groups (parallel unit cells 11 make up groups as shown in annotated Fig. 7 above, with longitudinal direction being into the plane of the page, thus parallel to the top of each tiered group; the groups’ tops are also parallel to the top of the pack in agreement with Uehara Figs. 5-6), and
wherein the BBU module is inserted to one rack unit (1 RU) of the electronic rack as one of a plurality of BBU modules (multiple modules 100 inserted as units into rack 200, Uehara Fig. 13 and 

Uehara fails to teach that the plurality of rows do not overlap in a direction perpendicular to the longitudinal direction and the first direction (i.e., the third 3D axis not shown in annotated Uehara Fig. 6 above, or also the up-down direction in Uehara Fig. 7 or Fig. 9 for example).
Schlak, which is analogous in the art of containing battery cells within battery backup systems (Schlak [0001-0002]), teaches in Figs. 8-10 that there is spatial distance kept between cylindrical battery cells in both direction on the plane of a battery cell board assembly (Schlak [0035-0037]). Schlak teaches in [0026] and Fig. 1 the use of cooling fans to move cooling air around the battery cells. Schlak teaches that the spacing apart of battery cell tube casings from one another – such that there is no overlap in a direction perpendicular to the longitudinal direction of the cells and perpendicular to the direction in which rows of cells extend in the array (see Schlak Figs. 2 and 8-10) – creates voids between exterior walls of each battery cell tube to beneficially allow for increased heat dissipation (Schlak [0037]). See annotation below of Schlak Fig. 10.

    PNG
    media_image3.png
    542
    961
    media_image3.png
    Greyscale

It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the spacing of the rows within the Uehara battery module to have more void space 
Thus, the instant claim 37 limitations are rendered obvious.

Regarding claim 39, modified Uehara teaches the limitations of claim 37 above and teaches the plurality of battery cells is arranged with each battery cell having a longitudinal axis horizontal and parallel to a front of the electronic rack (Uehara Fig. 6 shows longitudinal dashed arrow along battery cells’ 11 longitudinal direction, which is parallel to the front of case 12 as viewed in Fig. 3, which is a front view per Uehara [0019]).

Regarding claim 40, modified Uehara teaches the limitations of claim 37 above but fails to explicitly teach the plurality of groups of battery cells includes 14 groups.
Uehara does teach in [0038, 0042] and Fig. 3 that groups made up of 24 sets of unit cells are connected in series and in 13 tiers but can be changed in accordance with voltages and output capacity to be required. 
Since 13 groups as shown in Uehara Fig. 3 (each attached to lead plates 20) is close to 14 groups, a person having ordinary skill in the art would have found it obvious to increase the number of groups from 13 to 14 as needed to achieve desired capacity and voltage as also taught by Uehara. Additionally, a prima facie case of obviousness exists where the claimed amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I).
Thus, claim 40 is rendered obvious.

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehara, Schlak, and Kam as applied to claim 37 above, and further in view of Cho (US 2013/0253715 A1, as cited within the previous Office action).
Regarding claim 38, modified Uehara teaches the limitations of claim 37 above and teaches the cell pack is dimensioned to fit in a height of the one rack unit (1 RU) of the electronic rack (Uehara Fig. 13 shows battery pack 100 – with case/pack 12 as per Uehara Fig. 3 – dimensioned to fit into the height of one shelf within rack 200) and one third of a shelf width of the electronic rack (seven cell packs fit into the width of the rack shelves per Uehara Fig. 13, thus one cell pack necessarily is dimensioned to fit into one-third the width of the shelf). 
Note that the language of claims 22 and 34 is interpreted as being inclusive per MPEP § 2111.03 IV in that “dimensioned to fit in … one third of a shelf width” is understood as meaning at least one cell pack can fit within one-third of the width of the rack shelf.
Additionally, Cho, which is analogous in the art of battery racks, teaches battery cell packs dimensioned to fit within one height and one-third width of a rack shelf (Cho Fig. 3). Cho [0049] also teaches that modifying the number of packs that fit into one shelf is a desired design choice. 
This agrees with the teaching of Uehara [0038, 0042] in that the number of battery cells (and thus extrapolated to the number of cell packs) can be changed according to the desired output capacity and voltage. Furthermore, the change in form or shape, without any new or unexpected results (i.e., varying the dimensions of the cell pack to fit more or less within the shelf rack to expectedly result in more or less capacity and voltage as desired), is an obvious engineering design and the size of an article is not a matter of invention (see MPEP § 2144.04 IV).
Therefore, a person having ordinary skill in the art would have found it obvious to modify the cell pack dimensions of Uehara as needed to achieve desired capacity and voltage requirements of the 
Thus, claim 38 is rendered obvious.

Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. Remarks on page 6 regarding the newly added limitation of the rows of cells not overlapping in a perpendicular direction as defined by the amended independent claims is addressed with a new grounds of rejection of Uehara as modified by the teachings of Schlak, as cited above. Though the 35 USC 102 rejection of record is overcome and now withdrawn, Uehara is still relevant and is applied as the primary reference in all pending 35 USC 103 rejections above. Remarks on page 7 regarding parallel and series connections of cells and groups, Uehara does teach such electrical connections within tiered groups as cited in the 35 USC 103 rejection above. Regarding the Remarks on pages 7-8 about the directionality of the cells' longitudinal axis and extension of the rows, such is addressed above in the Uehara annotated figures as well as in citations to teachings by secondary reference Schlak. Pending rejections are now based on obviousness, not anticipation, thus such arguments regarding anticipation are now moot.
Applicant’s arguments with respect to independent claim(s) 21, 33, and 37 have been considered but are moot because the new ground of rejection – in view of the newly-cited Schlak secondary reference – does not rely on any reference as previously applied in the prior rejection of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728     

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728